IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WARREN KELLY III,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2150

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 9, 2016.

An appeal from an order of the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

 B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.